Per Curiam.
In this Anders1 appeal, we affirm the trial court's disposition and sentence in appellant's violation of probation proceeding. However, we remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Clark v. State , 201 So.3d 799, 799 (Fla. 4th DCA 2016). The judge specified those conditions on the record, but a written order is required to incorporate those findings.
Affirmed and remanded with instructions.
May, Levine and Klingensmith, JJ., concur.

Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).